ROBERT L. BLAND, Judge.
This claim is in the sum of $160.00. It is for cost of repairs to stock pens of The Baltimore & Ohio Railroad Company at West Romney, Hampshire county, West Virginia. On the 12th of February, 1944, state road commission employees permitted the fire which they were using to heat asphalt to ignite the stock pens and caused damage thereto necessitating such repairs. The claim is concurred in by the head of the state agency concerned. Its payment is approved by W. Bryan Spillers, assistant attorney general. The claim is also approved by E. M. Worthington, district engineer.
In view of the facts disclosed by the record an award is made in favor of claimant, The Baltimore & Ohio Railroad Company, for one hundred and sixty dollars ($160.00).